DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/23/2020 has been fully considered. Claims 16-19 are withdrawn and claims 1-9 and 11-19 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siebert et al (US 2013/0040136).

Regarding claim 1, Siebert discloses a heat-resistant laser-inscribable film comprising a composite of a backing film/engraving layer/contrast layer applied to an acrylate pressure-sensitive adhesive mass layer (Example 4; paragraphs [0028]-[0031]) followed by peeling of the backing film to provide a composite of an engraving layer/contrast layer/acrylate pressure-sensitive adhesive mass layer (Example 4; paragraphs [0028]-[0031]), wherein the contrast layer has a colour difference in comparison to the engraving layer (paragraph [0011]), wherein the contrast layer comprises a cured acrylate coating composition based on a composition comprising a trifunctional urethane acrylate oligomer (paragraph [0042]), a trifunctional monomer (paragraph [0042], a difunctional monomer of triethylene glycol diacrylate (paragraph [0042]) and a colorant pigment of titanium dioxide (paragraph [0042]); and wherein the engraving layer is inscribed with the aid of a laser beam (paragraph [0031]).
The heat-resistance laser-inscribable film reads on the claimed multilayer marking film. The acrylate pressure-sensitive adhesive-mass layer reads on the claimed adhesive layer. The contrast layer reads on the claimed colored base layer. The engraving layer reads on the claimed colored coating layer. The contrast layer has a colour difference in comparison to the engraving layer reads on the claimed colored base layer having a first color, the colored coating layer having a second color and the first color and the second color being different from each other. The adhesive-mass layer being arranged below the contrast layer and the engraving layer being arranged 

Regarding claim 2, Siebert discloses the heat-resistant laser inscribable film comprising trifunctional urethane acrylate having a number average molecular weight from 1000 to 5000 g/mol.
While the value of Siebert is a number average molecular weight and not a weight average molecular weight, given the broad overlap of the ranges and the normal polydispersity of polymers (or oligomers), the teachings of Siebert would encompass oligomers with a weight average molecular weight in the claimed range barring evidence to the contrary.

Regarding claim 3, Siebert discloses the heat-resistant laser-inscribable film comprising the trifunctional oligomer A being a trifunctional urethane acrylate oligomer (Example 4; paragraph [0042]).
The trifunctional oligomer A being a trifunctional urethane acrylate oligomer reads on the claimed urethane (meth)acrylate oligomer having three (meth)acrylate groups.

Regarding claim 4, Siebert discloses the heat-resistant laser-inscribable film comprising the trifunctional oligomer A being a trifunctional urethane acrylate oligomer (Example 4; paragraph [0042]).
The trifunctional oligomer A being a trifunctional urethane acrylate oligomer reads on the claimed urethane (meth)acrylate oligomer having three (meth)acrylate groups.

Regarding claim 5, Siebert discloses the heat-resistant laser inscribable film comprising difunctional monomer of triethylene glycol diacrylate having a molecular weight of 258 g/mol (paragraph [0042]).

Regarding claim 6, Siebert discloses the heat-resistant laser-inscribable film comprising the difunctional monomer C being triethylene glycol diacrylate (Example 4; paragraph [0042]).
The triethylene glycol diacrylate reads on the claimed (meth)acrylate monomer comprising two (meth)acrylate groups.

	Regarding claims 7-8, claim 1, from which claims 7-9 depend, gives several options for the (meth)acrylate monomer. Siebert teaches the aliphatic (meth)acrylate monomer. The additional limitations of claims 7-9 only modify the other choices for the (meth)acrylate monomer. Given that Siebert meets the (meth)acrylate monomer with the aliphatic (meth)acrylate monomer and the claims do not require the other choices, 

Regarding claim 11, Siebert discloses the heat-resistant laser-inscribable film comprising 55 parts by weight trifunctional urethane acrylate oligomer (Example 4; paragraph [0042]), 10 parts by weight trifunctional acrylate (Example 4; paragraph [0042]), 10 parts by weight difunctional acrylate of triethylene glycol diacrylate (Example 4; paragraph [0042]) and 25 parts by weight titanium dioxide (Example 4; paragraph [0042]).
The amount of triethylene glycol diacrylate based on 100 parts by weight of trifunctional urethane acrylate is 18.18 parts by weight (10/55 x 100).

Regarding claim 13, Siebert discloses the heat-resistant laser-inscribable film comprising the composition for the contrast layer being cured by electron beam (paragraph [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al (US 2013/0040136).


The amount of pigment based on 100 parts of trifunctional oligomer A is 2.5 parts ((2/80) x 100 parts) to 133.33 parts ((40/30) x 100 parts). This range overlaps the claimed range for the content of pigment based on 100 parts of urethane (meth)acrylate oligomer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have established contrast between the contrast layer and the engraving layer (paragraph [0011] of Siebert). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al (US 2013/0040136) in view of Dungworth et al (US 2007/0088118).

Siebert is relied upon as described above.



However, Dungworth discloses a strongly adherent coating composition for use in labels (Abstract and paragraph [0075]) comprising 1,4-butanediol diacrylate (paragraph [0117]).

Siebert and Dungworth are analogous art because they are from the same field of labels. Siebert is drawn to a heat-resistant laser-inscribable film for a label (see Abstract and paragraph [0002] of Siebert). Dungworth is drawn to a coating composition for use in a label (paragraph [0075] of Dungworth).

It would have been obvious to one of ordinary skill in the art having the teachings of Siebert and Dungworth before him or her, to modify the heat-resistant laser-inscribable film of Siebert to include 1,4-butanediol diacrylate of Dungworth in the contrast layer of because having the required polyacrylate provides excellent results (paragraph [0075] of Dungworth).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al (US 2013/0040136) in view of Feldman et al (US 2008/0106002).

Siebert is relied upon as described above.

Regarding claim 14, Siebert does not appear to explicitly disclose the multilayer marking film comprising the colored coating layer comprising a cured material of a coating composition comprising a UV-curable oligomer and a pigment.

However, Feldman discloses a laminated identification document comprising a UV-curable coating composition comprising a UV-curable component of an oligomer (paragraph [0104]) and a pigment (paragraph [0120]), wherein the UV-curable coating composition is for a compatibilizing layer and wherein the compatibilizing layer is used as a colored coating with good adhesion to the layer above or below (paragraphs [0065] and [0066]).

Siebert and Feldman are analogous art because they are from the same field of labels. Siebert is drawn to a heat-resistant laser-inscribable film for a label (see Abstract and paragraph [0002] of Siebert). Feldman is drawn to a laminated identification document (see Abstract of Feldman).

It would have been obvious to one of ordinary skill in the art having the teachings of Siebert and Feldman before him or her, to modify the heat-resistant laser inscribable film of Siebert to include the UV-curable coating composition of Feldman for the engraving layer of Siebert because having the required composition provides a layer that is subject to less thermal delamination and as a colored coating with good adhesion to the layer above or below (paragraphs [0065] and [0066] of Feldman).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Siebert et al (US 2013/0040136) in view of Kawate et al (JP 2002-332465). A machine translation is being used as the English translation of Kawate et al (JP 2002-332465).

Siebert is relied upon as described above.

Regarding claim 15, Siebert do not appear to explicitly disclose the multilayer marking film comprising the adhesive layer being a thermally cured material of an adhesive composition comprising a thermosetting acrylic resin and a thermal curing agent.

However, Kawate discloses a thermosetting adhesive composition comprising a polyolefin (paragraph [0007]), an ethylene-glycidal (meth)acrylate copolymer and a thermosetting agent of a rosin (paragraphs [0015] and [0016]).
	The rosin reads on the claimed thermal curing agent.

Siebert and Kawate are analogous art because they are from the same field of labels. Siebert is drawn to a heat-resistant laser-inscribable film for a label (see Abstract and paragraph [0002] of Siebert). Kawate is drawn to a thermosetting adhesive composition (see paragraph [0007] of Kawate).

.

Response to Arguments
Applicant’s arguments, see page 7, filed 11/23/2020, with respect to the 112(b) rejection has been fully considered and are persuasive.  The 112(b) rejection has been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Siebert does not disclose the colored base layer comprising a cured material of a base composition including a (meth)acrylate monomer of an aliphatic (meth)acrylate monomer.

The Examiner notes that triethylene glycol diacrylate of Siebert would read on the claimed aliphatic (meth)acrylate monomer as triethylene glycol diacrylate is a non-aromatic monomer and is therefore considered to be aliphatic.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/LUCAS A STELLING/Primary Examiner, Art Unit 1773